UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 98-2155



MARVIN J. PERRY,

                                               Plaintiff - Appellant,

          versus


HOUSEHOLD FINANCE CORPORATION,

                                                Defendant - Appellee,

          and


JOHN ADAMS; ROBERT FISHER;       BERNIE   HEFFEL-
FINGER; MARK SHEPPARD,

                                                           Defendants.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, District Judge. (CA-
97-2091-S)


Submitted:   April 13, 1999                  Decided:   April 30, 1999


Before LUTTIG and WILLIAMS, Circuit Judges, and HALL, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


Brian K. McDaniel, Baltimore, Maryland, for Appellant. Steven D.
Frenkil, Suzzanne W. Decker, MILES & STOCKBRIDGE, P.C., Baltimore,
Maryland, for Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Following Marvin J. Perry’s repeated failure to comply with

discovery requests, the district court dismissed with prejudice his

action in which he alleged that Household Finance Corporation

discriminated against him on the basis of his race.      Perry ap-

pealed, contending that he substantially complied with the dis-

covery requests and that the district court failed adequately to

consider lesser sanctions.   Finding no abuse of discretion by the

district court, we affirm on the reasoning of the district court.

See Perry v. Household Fin. Corp., No. CA-97-2091-S (D. Md. July 8,

1998); see also National Hockey League v. Metropolitan Hockey Club,

Inc., 427 U.S. 639, 642 (1976) (providing standard of review);

Mutual Fed. Sav. & Loan Ass’n v. Richards & Assocs., Inc., 872 F.2d

88, 92 (4th Cir. 1989) (setting forth four-factor test).   We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                           AFFIRMED



                                 2